White, J.
The defendant was indicted for an aggravated assault with a deadly weapon. It is objected that the indictment is insufficient, in that it does not allege that the assault was committed under “circumstances not amounting to an intent to murder or maim.” Pasc. Dig., Art. 2150, subdiv. 8. Such an allegation it not necessary. The offense is complete when it is shown to have been committed with a deadly weapon, and the defendant cannot complain, because under the indictment he could not possibly have been convicted of a higher grade of crime than an aggravated assault. The State v. Lutterloh, 22 Texas, 213.
The other errors complained of are not well taken, and the judgment is affirmed.

Affirmed.